Case: 15-12692     Date Filed: 11/30/2015   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                  No. 15-12692
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 0:95-cr-06008-DTKH-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

TORRENCE ALLEN,
a.k.a. Antonio P. Allen,

                                                              Defendant-Appellant.

                            ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (November 30, 2015)

Before TJOFLAT, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-12692     Date Filed: 11/30/2015   Page: 2 of 4


       Torrence Allen, through counsel, appeals the District Court’s denial of his

18 U.S.C. § 3582(c)(2) motion to reduce his sentence, arguing that the court erred

by finding that he was ineligible for a sentence reduction pursuant to Amendment

782 of the Sentencing Guidelines because it did not specifically find that he was a

career offender or assign his offense level pursuant to U.S.S.G. § 4B1.1. He

further argues that this appeal should be vacated and the case remanded with the

instruction that the District Court determine whether he qualifies as a career

offender in light of the Supreme Court decisions of Johnson v. United States, 576

U.S. ___, 135 S. Ct. 2551, 192 L. Ed. 2d 569 (2015), and Descamps v. United

States, 133 S. Ct. 2276, 186 L Ed. 2d 438 (2013).

       Under § 3582(c)(2), a district court may reduce the prison sentence of a

“defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1). The

grounds upon which the court may reduce a defendant’s sentence pursuant to

§ 3582(c)(2) are narrow. United States v. Berry, 701 F.3d 374, 376 (11th Cir.

2012). For a defendant to be eligible for such a reduction, the Sentencing

Commission must have amended the guideline at issue, that amendment must have

lowered the defendant’s sentencing range, and the amendment must also be listed




                                          2
              Case: 15-12692     Date Filed: 11/30/2015   Page: 3 of 4


in U.S.S.G. § 1B1.10(d). See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(1) &

comment. (n.1(A)).

      “Where a retroactively applicable guideline amendment reduces a

defendant’s base offense level, but does not alter the sentencing range upon which

his or her sentence was based, § 3582(c)(2) does not authorize a reduction in

sentence.” United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008); see also

U.S.S.G. § 1B1.10, comment. (n.1(A)) (noting that a defendant is not eligible for

reduction, even if the amendment is listed in subsection (d), if “the amendment

does not have the effect of lowering the defendant’s applicable guideline range

because of the operation of another guideline or statutory provision (e.g., a

statutory mandatory minimum term of imprisonment)”).

      Amendment 782 may serve, when applicable, as the basis for a sentence

reduction. See U.S.S.G. § 1B1.10(d). Effective November 1, 2014, Amendment

782 provides a two-level reduction in base offense levels for most drug quantities

listed in § 2D1.1(c). U.S.S.G. App. C, amend. 782.

      Proceedings under § 3582 do not constitute a de novo resentencing and “all

original sentencing determinations remain unchanged.” United States v. Bravo,

203 F.3d 778, 781 (11th Cir. 2000). Section 3582(c)(2) does not grant the court

jurisdiction to consider extraneous resentencing issues, including collateral attacks

on a sentence. See id. at 782.


                                          3
              Case: 15-12692     Date Filed: 11/30/2015   Page: 4 of 4


      The District Court did not err in denying Allen’s § 3582 motion for a

reduction of his sentence. Allen was not eligible for a reduction in sentence

because Amendment 782 did not have the effect of reducing his sentence range

under the Guidelines due to his status as a career offender and the operation of

§ 4B1.1. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(1) & comment.

(n.1(A)). Although Allen contends that the court never explicitly concluded that

he qualified as a career offender, the presentence report, which framed the issues to

be resolved at sentencing, expressly stated that Allen qualified as a career offender,

and the court adopted the report’s factual findings and Guidelines applications

without objection. Moreover, his argument is precluded by our appellate decision

that he qualified as a career offender. See United States v. Allen, 333 F. App’x

448, 449 (11th Cir. 2009); see also Anderson, 772 F.3d at 668-69. Finally, his

argument based on the Supreme Court’s decisions in Johnson and Descamps is not

cognizable in a § 3582(c)(2) proceeding. See Bravo, 203 F.3d at 781.

      AFFIRMED.




                                          4